EXHIBIT 10(j)

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

             THIS AGREEMENT is made and entered into on this 5th day of March,
2001, but effective as of the __ day of _______, 2001 (the "Effective Date"), by
and between G&K SERVICES, INC., a Minnesota corporation with its principal
business office in the State of Minnesota (hereinafter "Employer"); and
________________,a Minnesota resident now employed at Employer's Corporate
Office in Minnetonka, Minnesota (hereinafter "Executive").

INTRODUCTION

             A.         Employment and Protection of Employer.  Since before the
Effective Date, Executive has been and is presently employed by Employer in the
capacity of ______________reporting to Employer's __________________).  Employer
desires to retain Executive as an employee and obtain Executive's promises not
to harm Employer (as set forth in Article 7).  Article 7 of this Agreement
includes a description of Employer's "Confidential Information."  In Executive’s
position with Employer, Executive has access to and control over certain of
Employer’s Confidential Information, which Employer has developed at great
expense, time and effort.  As a result, disclosure of any such Confidential
Information to a competitor would cause irreparable harm to Employer, and
Employer is not willing to offer Executive the new and additional benefits set
forth in this Agreement unless Executive signs this Agreement to provide
Employer with reasonable protection for its Confidential Information, and to
protect Employer in other ways set forth in Article 7.

             B.         New Benefits.  For those purposes, Employer is willing
to grant to Executive, as of the Effective Date, new benefits to which Executive
is not otherwise entitled, consisting of: (1) certain new restricted shares of
Employer Stock (as described in Article 4), pursuant to the Restricted Stock
Agreement attached hereto as Exhibit A and the Employer's 1998 Stock Option and
Compensation Plan; and (2)  the right to receive certain severance compensation
and outplacement benefits (as described in Articles 5 and 6), if Executive's
employment with Employer terminates under certain circumstances described
therein, including without limitation in connection with a Change in Control (as
defined in Article 6).

             C.         Other Intentions.  Executive desires to accept
Employer's offer of the new and additional benefits set forth in this Agreement,
to which Executive is not otherwise entitled; and to continue his salary,
incentive compensation and other benefits and perquisites at levels that reflect
Executive's past contributions and anticipated future contributions to Employer.

             Executive agrees, as a condition of Employer's offer of  the new
and additional benefits set forth in this Agreement, to sign this Agreement in
order that Employer may have reasonable protections against the disclosure of
its Confidential Information and other conduct of Executive prohibited by
Article 7 of this Agreement.

AGREEMENT

             NOW, THEREFORE, in consideration of the facts recited above, which
are a part of this Agreement, and the parties' mutual promises contained in this
Agreement, Employer and Executive agree as follows:

ARTICLE 1
DEFINITIONS

             Capitalized terms used generally in  this Agreement shall have
their defined meaning throughout the Agreement.  The following terms shall have
the meanings set forth below; unless the context clearly requires otherwise.

             1.1         "Agreement" means this Agreement, as it may be amended
from time to time.

             1.2         "Base Salary" means the total annual cash compensation
payable to Executive on a regular periodic basis under Section 3.1, without
regard to any voluntary salary deferrals or reductions to fund employee
benefits.

             1.3         "Board" means the Board of Directors of Employer.

             1.4         "Cause" has the meaning set forth in Section 5.2.

             1.5         "Date of Termination" has the meaning set forth in
Section 5.6(b).

             1.6         "Disability" means the unwillingness or inability of
Executive to perform the essential functions of Executive's position (with or
without reasonable accommodation) under this Agreement for a period of ninety
(90) days (consecutive or otherwise) within any period of six (6) consecutive
months because of Executive's incapacity due to physical or mental illness,
bodily injury or disease, if within ten (10) days after a Notice of Termination
is thereafter given by Employer, Executive shall not have returned to the
full-time performance of the Executive's duties; provided, however, that if
Executive (or Executive's legal representative, if applicable) does not agree
with a determination to terminate Executive's employment hereunder because of
Disability, the question of Executive's Disability shall be subject to the
certification of a qualified medical doctor mutually agreed to by Employer and
Executive (or, in the event of the Executive's incapacity to designate a doctor,
the Executive's legal representative).  In the absence of such agreement, each
party shall nominate a qualified medical doctor and the two doctors shall select
a third doctor, who shall make the determination as to Dis-ability.  The
decision of the designated physician shall be binding upon the parties hereto.

             1.7         "Employer" means all of the following, jointly and
severally: (a)  G&K Services, Inc., (b) any Subsidiary thereof and (c) any
Successor thereto.

             1.8         "Executive" means the individual named in the first
paragraph of this Agreement.

             1.9         "Notice of Termination" has the meaning set forth in
Section 5.6(a).

             1.10         "Plan" means any bonus or incentive compensation
agreement, plan, program, policy or arrangement sponsored, maintained or
contributed to by Employer; to which Employer is a party or under which
employees of Employer are covered, including, without limitation, (a) any stock
option, restricted stock or any other equity-based compensation plan; (b) any
annual or long-term incentive (bonus) plan; (c) any employee benefit plan, such
as a thrift, pension, profit sharing, deferred compensation, medical, dental,
disability income, accident, life insurance, automobile allowance, perquisite,
fringe benefit, vacation, sick or parental leave, severance or relocation plan
or policy and (d) any other agreement, plan, program, policy or arrangement
intended to benefit employees or executive officers of Employer.

             1.11         "Subsidiary" means any corporation or other business
entity that is controlled by Employer.

             1.12         "Successor" has the meaning set forth in Section
8.2(a).

ARTICLE 2
EMPLOYMENT AND DUTIES

             2.1         Employment.  Upon the terms and conditions set forth in
this Agreement, Employer hereby employs Executive for an indefinite term, and
Executive accepts such employment as ________________ (reporting to Employer's
_____________________).  This Agreement and Executive's employment by Employer
may be terminated at any time pursuant to Article 5.

             2.2         Duties.  While Executive is employed hereunder, and
excluding any periods of vacation, sick, Disability or other leave to which
Executive is entitled, Executive agrees to devote substantially all of
Executive's attention and time during normal business hours to the business and
affairs of Employer and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder and under Employer's bylaws as
amended from time to time, to use Executive's reasonable best efforts to perform
faithfully and efficiently such responsibilities.

             Executive shall comply with Employer's policies and procedures;
provided, however, that to the extent such policies and procedures are
inconsistent with this Agreement, the provisions of this Agreement shall
control.

ARTICLE 3
COMPENSATION AND BENEFITS

             3.1         Base Salary.  Commencing as of the Effective Date,
Employer shall pay Executive a Base Salary at an annual rate that is not less
than  ________________, or such higher or lower annual rate as may from time to
time be approved by the Board.  Such Base Salary to be paid in substantially
equal regular periodic payments in accordance with Employer's regular payroll
practices.  If Executive's Base Salary is increased or decreased at any time
during Executive's employment by Employer, the changed amount shall become the
Base Salary under this Agreement, subject to any subsequent increases or
decreases.

             3.2         Other Compensation and Benefits.  While Executive is
employed by Employer under this Agreement:

             (a)         Executive shall be permitted to participate in all
Plans for which Executive is or becomes eligible under their respective terms.

             (b)         Employer may, in its sole discretion, amend or
terminate any Plan that  provides benefits generally to its employees or its
executive officers.

             (c)         Executive shall also be entitled to participate in or
receive benefits under any Plan made available by Employer in the future to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such Plans and the
preceding provisions of this Section 3.2.

             3.3         Limitation on Right to Deferred Compensation.  The
rights of Executive, or Executive's beneficiaries or estate, to any deferred
compensation under this Agreement shall be solely those of an unsecured creditor
of Employer.  Neither Executive nor any of Executive's beneficiaries or estate
shall be entitled to assign or transfer (except to Employer) any right to
receive any part of any deferred compensation amounts hereunder and, in the
event of any attempt to assign or transfer any of such amounts, Employer shall
have no further liability hereunder for such amounts.

ARTICLE 4
RESTRICTED STOCK GRANT

             4.1         Restricted Stock Agreement.  As of the Effective Date,
Employer hereby grants Executive the right to purchase Employer Stock (as
defined below) in the amount, at the price and on the terms set forth in the
Restricted Stock Agreement attached hereto as Exhibit A.

             4.2         Employer Stock.  "Employer Stock" means the voting
common stock of Employer described in the Restricted Stock Agreement attached
hereto as Exhibit A.

ARTICLE 5
TERMINATION

             5.1         Termination.  This Article 5 sets forth the terms for
termination of Executive's employment under this Agreement, subject to the
respective continuing rights and obligations of the parties under this
Agreement.  In general, this Agreement and Executive's employment with the
Employer may be terminated by either Employer or Executive at will upon thirty
(30) days notice, for any reason or no reason, or any time by mutual written
agreement of the parties.  This Agreement and Executive's employment under this
Agreement shall terminate in the event of Executive's death or  Disability, as
of the applicable Date of Termination.

             In any such case, this Agreement shall terminate as of the
applicable Date of Termination, except for the rights and obligations of the
parties under this Agreement that survive beyond Executive's termination of
employment.

             5.2         Termination by Employer for Cause.  Employer may
terminate this Agreement at any time for Cause, with or without advance notice
(except as otherwise provided in this Section 5.2). For purposes of this
Agreement, "Cause" means any of the following, with respect to Executive's
position of employment with Employer:

             (a)         Executive’s failure or refusal to perform the duties
and responsibilities set forth in Section 2.2, if such failure or refusal is not
due to Disability and is not cured within five (5) days after written notice of
such failure or refusal is received by Executive from Employer;

             (b)         any drunkenness or use of drugs that interferes with
the performance of Executive’s obligations under this Agreement; and continues
for more than five (5) days after a written notice to Executive; provided,
however, that Employer shall have the right to prevent Executive from performing
any duties hereunder and from entering the premises of Employer during any such
period;

             (c)         Executive’s indictment for or conviction of (including
entering a guilty plea or plea of no contest to) a felony or any crime involving
moral turpitude, fraud, dishonesty or theft;

             (d)         any material dishonesty of Executive involving or
affecting Employer;

             (e)         any gross negligence or other willful or intentional
act or omission of Executive having the effect or reasonably likely to have the
effect of injuring the reputation, business or business relationships of
Employer in a material way;

             (f)         any willful or intentional breach by Executive of a
fiduciary duty to Employer;

             (g)         Executive’s material nonconformance with Employer's
standard business practices and policies, including, without limitation,
policies against racial or sexual discrimination or harassment; and

             (h)         any material breach (not covered by any of the above
clauses (a) through (g)) of any material term, provision or condition of this
Agreement, if such breach is not cured (to the extent curable) within five (5)
days after written notice thereof is received by Executive from Employer.

             For purposes of this Section 5.2, no act, or failure to act, on
Executive's part shall be considered "dishonest," "willful" or "intentional"
unless done, or omitted to be done, by Executive in bad faith and without
reasonable belief that Executive's action or omission was in or not opposed to,
the best interest of Employer.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for Employer shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of
Employer.  Furthermore, the term "Cause" shall not include ordinary negligence
or failure to act, whether due to an error in judgment or otherwise, if
Executive has exercised substantial efforts in good faith to perform the duties
reasonably assigned or appropriate to the position.

             5.3         Termination by Executive for Good Reason.  After a
Change in Control (as defined in Article 6), Executive may voluntarily resign
from employment under this Agreement for Good Reason in accordance with the
applicable provisions of Article 6.

             5.4         Notice of Termination and Date of Termination.

             (a)         For purposes of this Agreement, a "Notice of
Termination" shall mean a notice that shall indicate the specific termination
provisions in this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide the basis for such
termination.  Any termination by Employer or by Executive pursuant to this
Agreement (other than Executive's death or a termination by mutual agreement)
shall be communicated by written Notice of Termination to the other party
hereto.

             (b)         For purposes of this Agreement, "Date of Termination"
shall mean: (i) if Executive's employment is terminated due to death, the date
of Executive's death; (ii) if Executive's employment is terminated for
Disability, thirty (30) calendar days after the Notice of Termination is given;
(iii) if Executive's employment is terminated by Employer for Cause or by
Executive for Good Reason (as provided in Article 6), the date specified in the
Notice of Termination; (iv) if Executive's employment is terminated by mutual
agreement of the parties, the termination date specified in such agreement; or
(v) if Executive's employment is terminated for any other reason, the date
specified in the Notice of Termination, which in such event shall be a date no
earlier than thirty (30) calendar days after the date on which the Notice of
Termination is given, unless an earlier date has been expressly agreed to by
Executive in writing either before or after receiving  such Notice of
Termination.

             5.5         Compensation During Disability and upon Termination.

             (a)         During any period in which Executive fails to perform
Executive's duties hereunder as a result of Executive's incapacity due to
physical or mental illness included in the definition of Disability, Executive
shall continue to receive all Base Salary and other compensation and benefits to
which Executive is otherwise entitled under this Agreement and any Plan through
Executive's Date of Termination.

             (b)         Except as otherwise provided in Article 6 or a mutual
agreement of the parties, if Executive's employment under this Agreement is
terminated (i) by Executive's death, (ii) voluntarily by Executive, (iii) by
Employer without Cause, or (iv) by mutual agreement of the parties, then
Employer shall pay Executive the Base Salary through the Date of Termination,
plus any amounts to which the Executive is entitled under any Plan (in
accordance with the terms of such Plan).  Employer shall also pay any retirement
benefits to which Executive is or becomes entitled under any Plan, except to the
extent any such benefits are forfeited under the terms of such Plan.

             (c)         Except in the case of a termination for Disability, if
Employer terminates Executive's employment hereunder without Cause, and if
Executive executes a written release in a form acceptable to Employer, then:

             (i)         Employer shall continue to pay any amounts due to
Executive for Base Salary in accordance with Section 3.1, at the annual rate in
effect thereunder immediately prior to the Date of Termination (less any
severance pay amounts due Executive under any written Plan generally applicable
to management employees of Employer), in the same manner as if Executive had
remained continuously employed, for a period of eleven (11) months after the
Date of Termination; provided, however, that if no such release has been
executed by Executive, Employer shall nevertheless pay any severance pay that
may be due under any such Plan in the absence of any such release; and

             (ii)         if Executive (or any individual eligible for group
health Plan benefits through Executive) is eligible under the Plan or applicable
law to continue participation in Employer's group health Plan during such eleven
(11) month period, and does elect to continue such benefits, Employer shall
continue to pay Employer's share of the cost of such benefits, as if Executive
remained continuously employed with Employer throughout such eleven (11) month
period, but only while Executive or such other individual continues to pay the
balance of such cost.

             Executive shall not be required to mitigate Employer's payment
obligations under this Article 5, by making any efforts to secure other
employment for which Executive is reasonably qualified by education, experience
or background; and Executive's commencement of employment with another employer
shall not reduce the obligations of Employer pursuant to this Article 5.

ARTICLE 6
CHANGE IN CONTROL

             6.1         Definitions Relating to a Change in Control.  The
following terms shall have the meanings set forth below; unless the context
clearly requires otherwise:

             (a)         "1934 Act" shall mean the Securities Exchange Act of
1934, as amended (or any successor provision), and the regulations promulgated
thereunder.

             (b)         "Beneficial Ownership" by a person or group of persons
shall be determined in accordance with Regulation 13D (or any similar successor
regulation) promulgated by the Securities and Exchange Commission pursuant to
the 1934 Act.  Beneficial Ownership of an equity security may be established by
any reasonable method, but shall be presumed conclusively as to any person who
files a Schedule 13D report with the Securities and Exchange Commission
reporting such ownership.

             (c)         "Change of Control" means the occurrence of any of the
following events:

             (i)         any person or group of persons attains Beneficial
Ownership (as defined below) of 30% or more of any equity security of Employer
entitled to vote for the election of directors;

             (ii)         a majority of the members of the Board is replaced
within the period of less than two years by directors not nominated and approved
by the Board; or

             (iii)         the stockholders of Employer approve an agreement to
merge or consolidate with or into another corporation, or an agreement to sell
or otherwise dispose of all or substantially all of Employer's assets (including
a plan of liquidation).

             (iv)         "Continuing Directors" are (i) directors who were in
office prior to the time any events described in paragraphs (c)(i), (a)(ii) or
(a)(iii) of this Section 6.1 occurred, or any person publicly announced an
intention to acquire 20% or more of any equity security of Employer; (ii)
directors in office for a period of more than two years; and (iii) directors
nominated and approved by the Continuing Directors.

             (d)         "Change in Control Termination" shall mean that a
Change in Control of Employer has occurred, and either of the following events
also occurs within one (1) year after such Change in Control: (i) Employer
terminates the Executive's employment or this Agreement for any reason other
than for Cause, Executive's death or Executive's Disability; or (ii) Executive
terminates Executive's employment for Good Reason.

             (e)         "Good Reason" shall mean, with respect to a voluntary
termination of employment by Executive after a Change in Control, any of the
following:

             (i)         an adverse involuntary change in Executive's status or
position as an executive officer of Employer, including, without limitation, (A)
any adverse change in Executive's status or position as a result of a material
diminution in Executive's duties, responsibilities or authority as of the day
before the Change in Control; (B) the assignment to Executive of any duties or
responsibilities that, in Executive's reasonable judgment, are significantly
inconsistent with Executive's status or position; or (C) any removal of
Executive from, or any failure to reappoint or reelect Executive to, such
position (except in connection with a termination of Executive's employment for
Cause in accordance with Article 5, or as a result of Executive's Disability or
death);

             (ii)         a reduction by Employer in Executive's Base Salary as
in effect the day before the Change in Control;

             (iii)         the taking of any action by Employer that would
materially and adversely affect the physical conditions existing, as of the day
before the Change in Control, under which Executive performs employment duties
for Employer;

             (iv)         Employer's requiring Executive to be based anywhere
other than where Executive's office is located as of the day before the Change
in Control, except for required travel on Employer's business to an extent
substantially consistent with business travel obligations that Executive
undertook on behalf of Employer as of the day before the Change in Control;

             (v)         any failure by Employer to obtain from any Successor an
assumption of this Agreement as contemplated by Section 8.2; or

             (vi)         any purported termination by Employer of this
Agreement or the employment of the Executive at any time after a Change in
Control, that is not expressly authorized by this Agreement; or any breach of
this Agreement by Employer at any time after a Change in Control, other than an
isolated, insubstantial and inadvertent failure that does not occur in bad faith
and is remedied by Employer within a reasonable period after Employer's receipt
of notice thereof from Executive.

             6.2         Benefits Upon a Change in Control Termination.  If a
Change in Control Termination occurs with respect to Executive, Executive shall
be entitled to the following benefits; provided, however, that to the extent
Executive has already received the same type of benefits under Article 5 as a
result of Executive's Change in Control Termination, Executive's benefits under
this Section 6.2 shall be offset by such other benefits, to the extent necessary
to prevent duplication of benefits hereunder:

             (a)         all of the payments and benefits that Executive would
have been entitled to receive if the Change in Control Termination were
described in Section 5.5(c); and

             (b)         for a period of not less than six (6) months following
Executive's Date of Termination, Employer will reimburse Executive for all
reasonable expenses incurred by Executive (excluding any arrangement by which
Executive prepays expenses for a period of greater than thirty (30) days) in
seeking employment with another employer, including the fees of a reputable out
placement organization selected by Employer, but not to exceed $12,000.00 in the
aggregate;

             Executive shall not be required to mitigate Employer's payment
obligations under this Article 6 by making any efforts to secure other
employment for which Executive is reasonably qualified by education, experience
or background; and Executive's commencement of employment with another employer
shall not reduce the obligations of Employer pursuant to this Article 6.

ARTICLE 7
PROTECTION OF EMPLOYER

             7.1         Confidential Information.  For purposes of this Article
7, "Confidential Information" means information that is proprietary to Employer
or proprietary to others and entrusted to Employer; whether or not such
information includes trade secrets.  Confidential Information includes, but is
not limited to, information relating to Employer's business plans and to its
business as conducted or anticipated to be conducted, and to its past or current
or anticipated products and services.  Confidential Information also includes,
without limitation, information concerning Employer's customer lists or routes,
pricing, purchasing, inventory, business methods, training manuals or other
materials developed for Employer's employee training, employee compensation,
research, development, accounting, marketing and selling.  All information that
Executive has a reasonable basis to consider as confidential shall be
Confidential Information, whether or not originated by Executive and without
regard to the manner in which Executive obtains access to this and any other
proprietary information of Employer.

             Executive shall not, during or after the termination of Executive's
employment under this Agreement, (a) directly or indirectly use for Executive's
own benefit; or (b) disclose any Confidential Information to, or otherwise
permit access to Confidential Information by, any person or entity not employed
by Employer or not authorized by Employer to receive such Confidential
Information, without the prior written consent of Employer.  Executive will use
reasonable and prudent care to safeguard and protect and prevent the
unauthorized use and disclosure of Confidential Information.  Furthermore,
except in the usual course of Executive's duties for Employer, Executive shall
not at any time remove any Confidential Information from the offices of
Employer, record or copy any Confidential Information or use for Executive's own
benefit or disclose to any person or entity directly or indirectly competing
with Employer any information, data or materials obtained from the files or
customers of Employer, whether or not such information, data or materials are
Confidential Information.

             Upon any termination of Executive's employment, Executive shall
collect and return to Employer (or its authorized representative) all original
copies and all other copies of any Confidential Information acquired by
Executive while employed by Employer.

             The obligations contained in this Section 7.1 will survive for as
long  as Employer in its sole judgment considers the information to be
Confidential Information.  The obligations under this Section 7.1 will not apply
to any Confidential Information that is now or becomes generally available to
the public through no fault of Executive or to Executive's disclosure of any
Confidential Information required by law or judicial or administrative process.

             7.2         Non-Competition.  Executive agrees that, while employed
by Employer and for a period of eighteen (18) months following the date of
Executive's termination of employment for any reason, Executive shall not,
directly or indirectly, alone or as an officer, director, shareholder, partner,
member, employee or consultant of any other corporation or any partnership,
limited liability company, firm or other business entity:

             (a)         engage in, have any ownership interest in, financial
participation in, or become employed by, any business or commercial activity in
competition (i) with any part of Employer's business, as conducted anywhere
within the geographic area in which Employer has conducted its business within
the three (3) years before such date, or (ii) with any part of Employer's
contemplated business with respect to which Executive has Confidential
Information governed by Section 7.1.  For purposes of this paragraph, "ownership
interest" shall not include beneficial ownership of less than one percent (1%)
of the combined voting power of all issued and outstanding voting securities of
a publicly held corporation whose stock is traded on a major stock exchange or
quoted on NASDAQ;

             (b)         call upon, solicit or attempt to take away any
customers or accounts of Employer;

             (c)         solicit, induce or encourage any supplier of goods or
services to Employer to cease its business relationship with Employer, or
violate any term of any contract with Employer; or

             (d)         solicit, induce or encourage any other employee of
Employer to cease employment with Employer, or otherwise violate any term of
such employee's contract of employment with Employer.

             The restrictions set forth in this Section 7.2 shall survive any
termination of this Agreement or other termination of Executive's employment
with Employer, and shall remain effective and enforceable for such 18-month
period; provided, however, that such period shall be automatically extended and
shall remain in full force for an additional period equal to any period in which
Executive is proven to have violated any such restriction.

             7.3         Protection of Reputation. Executive shall, both during
and after the termination of Executive's employment under this Agreement,
refrain from communicating to any person, including without limitation any
employee of Employer, any statements or opinions that are negative in any way
about Employer or any of its past, present or future officials.  In return,
whenever Employer sends or receives any Notice of Termination of Executive's
employment under this Agreement, Employer shall advise the members of its
operating committee and executive committee (or any successors to such
committees), to refrain from negative communications about Executive to third
parties.

             7.4         Remedies.  The parties declare and agree that it is
impossible to accurately measure in money the damages that will accrue to
Employer by reason of Executive's  failure to perform any of Executive's
obligations under this Article 7; and that any such breach will result in
irreparable harm to Employer, for which any remedy at law would be inadequate. 
Therefore, if Employer institutes any action or proceeding to enforce the
provisions of this Article 7, Executive hereby waives the claim or defense that
such party has an adequate remedy at law, Executive shall not assert in any such
action or proceeding the claim or defense that such party has an adequate remedy
at law, and Employer shall be entitled, in addition to all other remedies or
damages at law or in equity, to temporary and permanent injunctions and orders
to restrain any violations of this Article 7 by Executive and all persons or
entities acting for or with Executive.

ARTICLE 8
GENERAL PROVISIONS

             8.1         Successors and Assigns; Beneficiary.

             (a)         For purposes of this Agreement, "Successor" shall mean
any corporation, individual, group, association, partnership, limited liability
company, firm, venture or other entity or person that, subsequent to the
Effective Date, succeeds to the actual or practical ability to control (either
immediately or with the passage of time), or substantially all of Employer
and/or Employer's business and/or assets, directly or indirectly, by merger,
consolidation, recapitalization, purchase, liquidation, redemption, assignment,
similar corporate transaction, operation of law or otherwise.

             (b)         This Agreement shall be binding upon and inure to the
benefit of any Successor of Employer and each Subsidiary, and any such Successor
shall absolutely and unconditionally assume all of Employer's and any
Subsidiary's obligations hereunder.  Upon Executive's written request, Employer
shall seek to have any Successor, by agreement in form and substance
satisfactory to Executive, assent to the fulfillment by Employer of their
obligations under this Agreement.  Failure to obtain such assent prior to the
time a person or entity becomes a Successor (or where Employer does not have
advance notice that a person or, entity may become a Successor, within one (1)
business day after having notice that such person or entity may become or has
become a Successor) shall constitute Good Reason for termination of employment
by Executive pursuant to Article 6.

             (c)         This Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees and any assignees permitted hereunder.  If
Executive dies while any amounts would still be payable to Executive hereunder
if Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive's Beneficiary.  Executive may not assign this Agreement, in whole or
in any part, without the prior written consent of Employer.

             (d)         For purposes of this Section 8.2, "Beneficiary" means
the person or persons designated by Executive (in writing to Employer) to
receive benefits payable after Executive's death pursuant to Section 8(c).  In
the absence of any such designation or in the event that all of the persons so
designated predecease Executive, Beneficiary means the executor, administrator
or personal representative of Executive's estate.

             8.2         Litigation ExpenseLitigation Expense.  If any party is
made or shall become a party to any litigation (including arbitration) commenced
by or against the other party involving the enforcement of any of the rights or
remedies of such party, or arising on account of a default of the other party in
its performance of any of the other party’s obligations hereunder, then the
prevailing party in such litigation shall receive from the other party all costs
incurred by the prevailing party in such litigation, plus reasonable attorneys'
fees to be fixed by the court or arbitrator (as applicable), with interest
thereon from the date of judgment or arbitrator's decision at the rate of eight
percent (8%) or, if less, the maximum rate permitted by law.

             8.3         No Offsets.  In no event shall any amount payable to
Executive pursuant to this Agreement be reduced for purposes of offsetting,
either directly or indirectly, any indebtedness or liability of Executive to
Employer.

             8.4         Notices.  All notices, requests and demands given to or
made pursuant hereto shall, except as otherwise specified herein, be in writing
and be personally delivered or mailed postage prepaid, registered or certified
U. S. mail, to any party as its address set forth on the last page of this
Agreement. Either party may, by notice hereunder, designate a changed address.
Any notice hereunder shall be deemed effectively given and received: (a) if
personally delivered, upon delivery; or (b) if mailed, on the registered date or
the date stamped on the certified mail receipt.

             8.5         Captions.  The various headings or captions in this
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.  When used herein, the terms "Article" and 
"Section" mean an Article or Section of this Agreement, except as otherwise
stated.

             8.6         Governing Law.  The validity, interpretation,
construction, performance, enforcement and remedies of or relating to this
Agreement, and the rights and obligations of the parties hereunder, shall be
governed by the substantive laws of the State of Minnesota (without regard to
the conflict of laws rules or statutes of any jurisdiction), and any and every
legal proceeding arising out of or in connection with this Agreement shall be
brought in the appropriate courts of the State of Minnesota, each of the parties
hereby consenting to the exclusive jurisdiction of said courts for this purpose.

             8.7         Construction.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

             8.8         Waiver.   No failure on the part of either party to
exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law

             8.9         Modification.  This Agreement may not be modified or
amended except by written instrument signed by the parties hereto.

             8.10         Entire Agreement.  This Agreement constitutes the
entire agreement and understanding between the parties hereto in reference to
all the matters herein agreed upon.  This Agreement replaces in full all prior
employment agreements or understandings of the parties hereto, and any and all
such prior agreements or understandings are hereby rescinded by mutual
agreement.

             8.11         Survival.  The parties expressly acknowledge and agree
that the provisions of this Agreement which by their express or implied terms
extend (a) beyond the termination of Executive's employment hereunder (including
without limitation provisions relating to severance compensation and effects of
a Change in Control); or (b) beyond the termination of this Agreement,
including, without limitation Article 7 (relating to confidential information,
non-competition and non-solicitation), shall continue in full force and effect
notwithstanding Executive's termination of employment hereunder or the
termination of this Agreement, respectively.

             8.12         Voluntary Agreement.  Executive has entered into this
Agreement voluntarily, after having the opportunity to consult with an advisor
chosen freely by Executive.

             IN WITNESS WHEREOF, the parties hereto have caused this Executive
Employment Agreement to be duly executed and delivered on the day and year first
above written, but effective retroactively as of the Effective Date.

EMPLOYER: G&K SERVICES, INC.       By  /s/ Thomas Moberly  

--------------------------------------------------------------------------------

  Thomas R. Moberly
Its Chief Executive Officer     EXECUTIVE:    

--------------------------------------------------------------------------------

Printed Name:     Executive's Address:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 